Title: To Benjamin Franklin from Joseph Galloway, 7 June 1766
From: 
To: 


Dear Sir
Philada. June 7th. 1766
I transmit you, herewith, a Letter from the Committee of Correspondence, inclosing An Address from the Assembly to his Majesty, agreable to the Hint you gave me, in your’s of the 27th. of February. Our Assembly adjourned yesterday to the 8th of September, after Sitting 5 Days, during which Time my Fatigue was uncommon, The Court and Assembly both requiring my Attendance. The first had indeed very little Share of it, as the Proprietarians Seized every Opportunity in my Absence, of proposing Something, that might injure the Embassy you were Sent over upon. The Message to the Governor published in this Weeks Paper, carries the Face of Harmony, between our two Branches of the Legislature, and was obtained one Morning in my Absence, and as I much Suspect, to prove this to the Ministry. But upon Perusal of the Committees Letter and the Resolve inclosed, you will perceive it was no more than a meer Compliment which they coud not politely Avoid; And that they still Continue firm in their Resolution never to be easy under a Government which Admits of the Intervention of a Private Subject between their Sovereign and them. And indeed shoud any Use be made of this Address against us, I think it may be justly replied, that it only proves, that the Assembly do not Act on any personal resentment against the Proprietaries as the Address Plainly proves, but that their Objection rests alone on the unhappy Form of Government, which has so much injured the Service of the Crown and the Safety of the People.
Great Opposition was given to the Resolve, and many Arguments used, by the Chief Justice and five more of the Proprietary Friends, among others, they alledged, that we ought not, to give his Majesty Assurances of granting Aids for the Defence of the Colonies when required because they contended that the Assembly were the Sole proper Judges when Aids were Necessary. To which I replied, That it was obviously our Duty to Contribute towards the Protection and Security of a Pro[v]ince which remain’d so naked and Defenceless as this does. That the Power of Defence was lodged in the Crown, and therefore it was the Province of its Ministers to determine when Aids were Necessary, and that it was unreasonable to suspect Supplies would ever be demanded, when there was no Occasion for them. And shoud that be the Case, ever, it woud be Time enough then, to determine the Right of Refusal on just Terms. And indeed every Argument which the Party cou’d Form either in or out of the House was made use of to prevent this Assurance to the Crown. I had inserted it in the Address, but for the reasons mentioned in the Committees Letter, it was taken out—And at length, passed in a Resolve by a Majority of 18. there being 24. for and 6 against it. The Letter from the Committee was also read and Approved of in the House by the same Majority.
I was, at first reading of Secretary Conways Letter, to the Governor, not a little Surprized, to find his Majesty approved of his Conduct, but when I observed, that it was an Answer to the Governor’s Account of his own Behaviour, my Surprise Vanished. No doubt he assured the Secretary of his having been instrumental in Preserving the Peace of the Province &c. But if he did, nothing coud be more untrue. For be assured, Nothing was left unessayed by the Majestracy, to incite the People to Acts of Violence, which coud be done, without publickly joining with the Mob and exposing themselves. Instead of being Silent on the Occasion, they were the loudest in proclaiming the Inequity of the Law and their Abhorence to it. And when the Mob were invited in the Morning to meet in the Afternoon at the State House to Oblige Mr. Hughes to resign, The Governor Mayor Recorder and all the Majestrates save Mr. Shoemaker went out of Town, and Had not our Friends Acted with uncommon Resolution and firmness, and been ready in different Parts of the Town to preserve the Peace, infinite Confusion woud have ensued, In short, three Different Attempts, were made by the Proprietary and Presbyterian Party to Hang up Effigies &c. &c. and they were as often Prevented, not by the Governor or his Officers, but by the resolution of our Friends. From whence it is plain, His Honour has deceived Mr. Conway by an Elogium on himself which he did not deserve.
The C. Justice’s Malevolence against you never will end but with his Breath. He publickly Asserted in the House that you were the greatest Enemy to the Repeal of the Stamp Act, of all the Men in England. This Declaration filled your Friends with that Indignation and Resentment which it deserved. Mr. Ashbridge Pemberton, Livezey, Humphrys, &c. and my Self—called on him to make out his Charge, or to take Shame to himself—And the Consequence thereof would I think have been an Expulsion of the Accuser, had he not made good his Accusation, and that we had not the least Suspicion of, if the Speaker had not very Abruptly adjourned the House, for which he is not a little Censured by the Members. And so high is their Resentment at length worked up, That they Seem resolved to call on him again to make good his Accusation, in the Beginning of the next Sitting.
Be assured, my Dear Friend, The Assembly entertain the most grateful Sense of the Firmness and Integrity with which you have Served your Country on this very important Occasion—And will not be Wanting in their Demonstrations of it on your Return. I have thought it my Duty, to insert the Extracts of the several Letters from London to our friend wherein honourable mention has been made of your Name, and from thence had them translated into Millers for the Satisfaction of the Dutch, who are now generally come over to the Assembly Party, and have lost their former Prejudices. Every Day Adds to the number of the People who Wish for the immediate Rule of their soverign, and in my Opinion Nothing Less will satisfy them.
You will perceive by the before mentioned Resolve, which you are directed to lay before the Ministry, that the House, tho Sincerely disposed to grant Aids, when required, that they have no Expectations of being able to do it, unless the Government is Changed, And Proprietary Influence removed. Their Abhorrence to the Proprietary Government Seems as deeply rooted, as their Dislike to the Stamp Act, and it is my firm Opinion, were requisitions now made, of the two Proprietary Provinces, the Crown woud not receive a Farthing from them. Maryland you know gave Nothing in Times of the greatest distress and altho Pennsylvania did, yet when that Necessity is over, it is not reasonable to Expect it. But coud these Provinces grant them on just Terms, They never woud be denied. This Consideration founded on the Safety of the People certainly points out the Policy and Wisdom of Changing both these Governments from Proprietary to Royal.
I Sincerely Thank you for the Many Letters I have received from you, notwithstanding your late Hurry. Beleive me, my Dear Friend, with the Sincerest Wishes for your Happiness, yours very Affectionately
Jos. Galloway
I had the Pleasure of Seeing your Worthy Son Yesterday in Good Health in this City.

The Assembly, who, now, do not Suspect that their Petitions are rejected, Seem very Desirous they should be urged to a Determination with all prudent Expedition. As they are now much in Debt for the Common Exigencies of Government, and can think of no Means of discharging it, but what Proprietary Instructions will prevent A Hard Distressing Case indeed!
Did you receive a Letter from the Committee of Correspondence by Cap. Bogs via Dublin?

